DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14 2022 has been entered.
 Receipt of Arguments/Remarks filed on February 14 2022 is acknowledged. Claims 1-79 and 86 were/stand cancelled. Claims 80, 81 and 89-91 were amended. Claims 80-85 and 87-125 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
	The amendment to the Abstract filed February 14 2022 has overcome the objection to the abstract.  The abstract is now the correct length.
	The terminal disclaimer filed on February 14 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10182985, 10596110, 10532027,10610482,  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on February 14 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on US Application No. 16899447 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	Thus, the rejections of the claims on the ground of nonstatutory double patenting over US Patent No. 10182985, 10596110, 10532027, 10610482, 10517819, 10517820, 10716751, 10716752, 11077056, and copending Application No. 16899447 are withdrawn.
	Since all other rejections are withdrawn, pursuant to MPEP 804, the rejection of the claims on the grounds of double patenting rejection over copending Application 15782021 with withdrawn as copending ‘021 is the later filed application.  

Election/Restrictions
Claim 80 is allowable. The restriction requirement among species of active and how the active is contained within the device (i.e. entrapped vs. chemically bound), polymers of the first component, polymers of the second component and linker material, as set forth in the Office action mailed on June 10 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 10 2021 is withdrawn. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 14 2022 was considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the terminal disclaimers have overcome the previous rejections of record.  While WO2015187746A1 appears to suggest a gastric retentive device, which renders obvious the instant claims, WO2015187746A1 is only available as prior art via the provisional filing date (62/006541).  This provisional application does not appear to provide support for an elastic hinge and a degradable linker coupled with the first polymeric component.  Thus, the instantly claimed structure distinguishes the instantly claimed device from any gastric retentive device taught in the prior art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ABIGAIL VANHORN/           Primary Examiner, Art Unit 1616